Cole, 0. J.
The learned county court found, as a fact established by the evidence, that the firm of Carswell & Sewell sold and delivered to the defendant the goods and merchandise mentioned in the complaint, to apply in part payment of the sum of $268.11, the balance found due the defendant when he sold his interest in the partnership to Sewell. The court also found that the partners, the plaintiff and Sewell, agreed to pay that sum. The only question then arising on the record which we need consider is whether there was sufficient evidence to warrant these findings. If there is we cannot disturb them. That there is ample evidence to sustain the findings, it seems to us, cannot be successfully denied. True, the plaintiff says that he never agreed, either on his own behalf of for the firm of Carswell & Sewell, to assume the payment of this $268.11, and that the goods purchased by Thomas Mason were not to apply on that account. Mason denies this. Sewell testified that the plaintiff knew the goods, which were purchased by Thomas Mason of the firm of Carswell & Sewell, were to be applied on that balance. The testimony also of Miss Mason tends somewhat to corroborate the claim that the goods in question were to be thus applied. In this state of the proofs it is quite manifest that we cannot reverse the findings of the county court in these particulars. They are certainly in accord with the weight of evidence. In this view of the case it is unnecessary to notice the other points relied on for a reversal of the judgment.
By the Oourt.— The judgment of the county court is affirmed.